 EVERGREEN HELICOPTERS, INC.317Evergreen Helicopters,Inc. and James R. Rodes. Case19-CA-7675March 25, 1976DECISION AND ORDERstraining, or coercing employees in the exercise oftheir rights guaranteed under Section 7 of the Act."2.Delete from paragraph 2(a) the name "Carpen-ter."3.Substitute the attached notice for the Adminis-trative Law Judge's notice.BY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn December 10, 1975, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions to the Administrative Law Judge's Decisionand a brief in support thereof, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modified here-in.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Ever-green Helicopters, Inc., McMinnville, Oregon, its of-ficers,agents, successors,and assigns, shall take theaction set forth in the said recommended Order, as somodified:1.Reletter paragraph 1 as 1(a) and insert the fol-lowing as paragraph 1(b):"(b) In any other manner interfering with, re-'The Administrative Law Judge concluded that employeeNorm Carpen-ter, inadvertently referred to as "Campbell" in In.7 of hisDecision, wasdischarged in violation of Sec.8(a)(1) of the Act.The General Counsel didnot allege that Carpenter was illegally discharged;nor has it been estab-lished that Carpenter was in fact discharged by Respondent.Accordingly,we donot adopt the Administrative Law Judge's findings with respect toCarpenter inasmuch as the question of his discharge was not fully litigatedat the hearing.2 In the cease-and-desist portion of his recommendedOrder, the Adminis-trative Law Judge inadvertently failed to include a remedialprovision pro-hibiting general interference by Respondent with its employees'rights underthe Act.The discharge of nine employees for engaging in protected concert-ed activities is an unfair labor practice which goes to the very heart of theAct.Weshall, therefore,modify the Administrative Law Judge's recom-mended Order to require Respondent to cease and desist from"in any othermanner"infringing upon the rights guaranteed to its employeesby Sec. 7 ofthe Act.N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532, 536 (C.A. 4, 1941).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees for en-gaging in concerted activities protected underthe Act, including, but not limited to, withhold-ing their services until they receive promisedwages.WE WILL NOT in any other manner interferewith, restrain, or coerce you in your right to en-gage in protected concerted activities, or to re-frain therefrom.WE WILL offer Ray L. Clark and Richard B.Lanman full reinstatement to their former jobs,or, in the event those jobs no longer exist, tosubstantially equivalent jobs. WE WILL restore tothem all their rights and privileges, and WE WILLmake them whole for any wage losses they mayhave suffered in the period from April 7,1975,to the date we reinstate them.WE WILL make whole Robert Donley, RamonEncinas,KerryHawks, Loren Pearson, LesPowner, James Rodes, and David Shugert forany wage losses they may have suffered as a re-sult of their discharges for engaging in concertedactivities protected under the Act from April 7,1975, to the date we offered them reinstatementto their former jobs.EVERGREEN HELICOPTERS, INC.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJuly 22, 1975,11 conducted a hearing at Boise, Idaho, to tryissues raised by a complaint issued on May 11 on the basisof a charge filed by James R. Rodes on April 15. The com-plaint alleged that Evergreen Helicopters, Inc.,2 violatedSection 8(a)(1) of the National Labor Relations Act, asamended (hereafter called the Act), by discharging em-ployees for engaging in protected, concerted activities.Read 1975 after all subsequent date references omitting the year.2Hereaftercalled the Company.223 NLRB No. 50 318DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Company conceded it discharged the employees butdenied they were discharged for engaging in activities pro-tected under the Act and asserted,in any event,the dis-chargeesare not entitledto reinstatementor backpay.The issues are whether the Company discharged the em-ployees in question for engaging in activities protected un-der the Act and whether,if so,they are entitled to an orderdirecting reinstatement and backpay.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses,argue,and file briefs. Briefshave been received from the General Counsel and theCompany.Based upon my review of the entire record,observationof the witnesses,perusalof the briefsand research,I enterthe following:FINDINGS OF FACT1.JURISDICTIONThe complaint alleged,the Company admitted, and Ifind that the Company at all times pertinent was an em-ployer engaged in commerce and in a business affectingcommerce,as those terms are defined in Section2(2), (6),and (7) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. BackgroundAt timespertinentthe Companywas engaged in loggingoperations in the northwesternUnited States with the useof helicoptersand logging crews.On approximately Febru-ary 10, the Companybegan new loggingoperations in thevicinity of Packwood,Washington,usingtwo helicoptersand crews.One crew was transferredto the Packwoodsite fromForks,Washington,and the other crew from northern Ida-ho.In accordancewith the Company's practice of payingprevailing local rates for its logging operations,the ratespaid tothe Idaho crewprior to thetransfer were lower thanthe ratespaid to the Washingtoncrew(by between 10 and34 cents per hour,dependingon classification).B. The Company's Handling of the Wage DifferentialThe Company's side rod (foreman) at the Packwood job-site,Chester Donley, quicklybecame awareof the wagedifferential(as did the Idaho crew) and suggested to hissuperior at the Packwood site, John Girt, the woods super-intendent,that the wage ratesbe equalizedat the higherrates.; John Girt agreedthe situation was inequitable andsaid he wouldsee to it the wage rates wereso equalized.John Girt telephoned his brotherand superior at theCompany'sheadquarters in McMinnville,Oregon, CevernGirt,and recommendedthat the formerIdaho crew's wage3The Companyadmitted that at alltimespertinentDonley and John Girtwere its supervisors and agents acting upon its behalf.rates be raised to the wage rates paid to the former Forks,Washington, crew. Cevern Girt agreed and authorizedJohn Girt to inform the former Idaho crew their wage rateswould be increased to the same rates paid the other crew.John Girt relayed that information to Donley; Donleypassed it on to the former Idaho crew. The men so advisedand affected were Ray L. Clark, Robert Donley, RamonEncinas,Kerry Hawks, Richard B. Lanman, Loren Pear-son, Les Powner, James Rodes, and David Shugert. Twoadditional men hired to work with the former Idaho crewat the Packwood jobsite, Barry Brown and Norm Carpen-ter,were paid the Washington rates from the date of theirhire.C. The Company's Failure to Pay the Higher RatesApproximately 2 weeks later, when the men receivedtheir first paychecks for work at the Packwood jobsite, thenineemployees formerly employed at Idaho noted theirpay was still calculated at the lower Idaho rates and com-plained to Chester Donley. Chester Donley went to JohnGirt regarding their complaint. John Girt informed ChesterDonley it was undoubtedly a clerical oversight and themoneywouldbe in the nextpaychecks. Chester Donleyconveyed John Girt's statement back to the men affected.When the nine complainants received their second andthird paychecks, however, their pay was still calculated atthe Idaho rates (the third paycheck was received on ap-proximately March 28; the men were paid at 2-week inter-vals).Clark and Hawks approached Chester Donley at hishome and complained again, informing Chester Donleythey and the other affected employees might withhold theirservices if the shortages were not made up. Chester Donleyconveyed the gist of their remarks to John Girt and JohnGirt repeated his assurances the shortages would be madeup. John Girt called Cevem Girt and advised him whathad transpired. Cevern Girt said he would see to it theclaims were processed.Clark and Hawks discussed the shortages with the otherseven affected employees;the discussions continued dailyafterMarch 28, culminating in a decision the morning ofApril 3 to withhold their services until their pay shortageswere made up.D. The April 3 StrikeThe two crews normally rendezvoused at a cafe in Pack-wood prior to 6 a.m. At that time a bus arrived to transportthem to the jobsite. When the two crews gathered on themorningof April3, the nine crewmen formerly employedat Idaho, having decided to withhold their services untilthey received the backpay due them, so informed ChesterDonley when he appeared at the cafe. Chester Donley con-tacted John Girt and advised him what had happened.John Girt came to the cafe, met with three of the ninemen ° (Hawks, Clark, and Shugert), and offered to eitherdrive to company headquarters to get their checks and4 They were joined in their refusal to work by Carpenter,who, thoughpaid the Washington rate,nevertheless joined them in their decision to with-hold services in sympathy with their cause. EVERGREEN HELICOPTERS, INC.319bring them back 5 or pay them what they were owed out ofhis own pocket, if they would go to work. The three mencalled a caucus with the others and, after a discussion, themen voted unanimously to reject Girt's offer and to contin-ue to withhold their services until the Company paid themthe money due. The three men conveyed this decision toJohn Girt and the 10 crewmen who had decided to with-hold their services dispersed. Chester Donley left for thejobsite with the other crew and the one nonstriker from thesecond crew (Brown).John Girt telephoned Cevern Girt and advised him whathad happened. Cevern Girt told him the checks were in themail. John Girt then was transferred to Del Smith, theCompany's president. Smith instructed John Girt to dis-charge all the men who refused to work and to hire replace-ments.John Girt proceeded to the jobsite and instructed Ches-terDonley to fire the10 menwho had withheld their serv-ices.Chester Donley resigned; he proceeded into town,contacted eight of the strikers (Carpenter, Clark, RobertDonley,Encinas,Hawks, Powner, Rodes, and Shugert)and informed them they were fired. On the next day, April4, he informed a ninth striker (Pearson) he was fired. Onthat same date, Lanman, who had gone to his home 15miles away after the conference on the morning of April 3and who was not aware of his discharge, followed his cus-tomary pattern of going to pick up Powner preparatory todriving to the cafe for the usual 6 a.m. pickup to go to thejobsite. He was prepared to go to work provided the checkswere there. When he arrived at Powner's home, Pownertold him they had all been fired. Lanman went back homeand contacted Chester Donley. Chester Donley confirmedPowner's report and told Lenman the Company had or-dered the firing of all the men who refused to go to workthe previous morning.E. Actions of the Company and the Strikers Following theDischargesFollowing his instructions to Chester Donley to fire allthe strikers, John Girt hired replacements for the dischar-gees.On April 5, the backpay checks arrived at Packwood andwere distributed to those strikers who were still in the area.Rodes testified without contradiction 6 that sometime inMay he was advised by counsel for the General Counsel tomake an unconditional offer to return to work and to ad-vise his fellow dischargees to do the same. The parties sti-pulated that between May 24 and 27, pursuant to that ad-vice,Robert Donley, Encinas, Hawks, Pearson, Powner,Rodes, and Shugert addressed letters to the Company of-fering unconditionally to return to work and that thoseletters were received by the Company between May 30 andJune 5. The parties further stipulated that Carpenter,Clark, and Lanman did not tender any offers to the Com-pany.The parties further stipulated that on June 13, the Com-pany sent written offers of reinstatement to the seven em-5The McMinnville,Oregon, headquarters was approximately a 4-to 5-hour drive away.6His testimony is credited.ployees who had written to them offering to return towork; that Powner replied by rejecting the Company's of-fer of employment, that a second employee informed theCompany he was disabled- and unable to work, and thebalance of the seven employees made no reply to theCompany's offer. On company cross-examination, Rodestestified that despite his offer to go to work he would neverreturn to work for the Company because of the way he hadbeen treated and that he made his written offer upon theadvice of the General Counsel and in order to qualify forbackpay.The Company did not offer reinstatement at any time toCarpenter, Clark, or Lanman.F. Analysis and Conclusions1.The nature of the employee actionThe Company contends the employees were dischargedfor cause-insubordination, in refusing to go to work untilthe promised moneys were paid to them by the Company.The Companyreliesupon the strikers' refusal to acceptJohn Girt's offer to pay the moneys due them out of hispocket if they would go to work.Any strike involves an employee refusal to obey hisemployer's requirement that he report for and perform thework he was hired and scheduled to perform. It is the pub-lic policy of the United States, however, embodied in theAct, to insulate from discharge or discipline any employeewho refuses to work in order to pressure his employer tomake concessions concerning his wages, rates of pay,hours, or working conditions.Here the 10 employees withheld their services from theCompany to pressure the Company to pay promised mon-eys to them. This is concerted activity protected under theAct.The Companyin essenceargues the employee conductwas unreasonable; i.e., it was unreasonable for them toreject John Girt's offer to pay them out of his own pocketif they would go to work. This contention is irrelevant; it isnot necessary that employees strike for a reasonable objec-tive in order to enjoy the Act's protection, it is only neces-sary that the object be related to securing wages, etc.I therefore find and conclude that the 10 company em-ployees who withheld their services on April 3 to force theCompany to pay to 9 of their number promised wage bene-fitswere engaging in concerted activity protected under theAct and the Company violated Section 8(a)(1) of the Actby discharging them therefor.2.Reinstatement and backpayThe record shows on April 3 the 10 strikers conditionedtheir return to work on payment to 9 the moneys promisedto them; i.e., the 10 offered to return to work as soon as theCompany paid to the 9 the moneys the Company owedthem. The moneys in question were tendered by the Com-pany to the nine strikers entitled to payment on Saturday,April 5. It is clear, then, thatbut for the Company's dis-charge of the 10 strikers on April 3 and 4and its hire ofreplacements, the 10 strikers would, in accordance with 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheirApril 3commitment,have returned to work on Mon-day, April 7.On these facts,I find and conclude that the 10 strikers'are entitledto backpay from April 7 to the date they wereor are offered reinstatement,and that an appearance at theworksite by the strikers and offer to go to work was unnec-essary as it would have been a useless act in the face oftheirApril 34discharges and replacement.In view of theforegoing,I further find that the later formal tenders to theCompany offormal offerson the partof a numberof strik-ers to return to work on adviceof the General Counselwere redundant.It appears from the record that on June13 the Companyoffered to reinstate seven of the strikers, i.e.,Robert Don-ley, Encinas,Hawks,Pearson,Powner,Rodes,and Shugertbetween June22-27,8and that none of the seven re-sponded to those offers.It was stipulatedthat the Compa-ny never offered to reinstateClark, Carpenter, and Lan-man. Under these circumstances,I shall recommend thatthe Companybe directedto pay backpayto the first sevennamed above fromApril 7 tothe date of an effective offerof reinstatement,and that theCompany be directed to of-fer to reinstate the last threeand to pay them backpayfromApril 7 to the date theyeither are reinstated or areeffectivelyoffered such reinstatement.CONCLUSIONS OF LAW1.At all times pertinentthe Companywas an employerengaged in commerce in a business affecting commerce.2.At all times pertinent Del Smith, the Company's pres-ident,Cevern Girt,his assistant, John Girt, the Company'swoods superintendent,andChesterDonley,theCompany's side rod or foreman,were supervisors andagentsof the Companyactingon its behalf.3.On April 3 Clark, Carpenter, Robert Donley, Enci-nas, Hawks,Lanman,Pearson, Powner,Rodes,and Shu-gert engaged in concertedactivities protected under theAct when theywithheld their servicesfrom the Companyuntil the receiptby all but Carpenterof promised wagepayments due to them.4.The Companyviolated Section8(aXl) of the Act byitsApril 3-4 dischargesof Clark, Carpenter, Robert Don-ley,Encinas, Hawks,Lanman,Pearson, Powner,Rodes,and Shugert for engaging in the above-recited protected,concertedactivity.5.The aboveunfair laborpractice affectsinterstatecommerce.rWhilethe complaint does not list Campbell as an alleged discriminatee(probably because he was a sympathy striker and not aggrieved over thenonpayment of moneys due to him),it is clear he joined in the strike withthe aggrieved employees in sympathy with their cause and was dischargedfor so doing.A sympathystriker is entitled to the protection of theAct. Thematter of Campbell's participation in the strike and.his discharge thereforwas fully litigated.I therefore shall include Campbell within the scope of theremedial Order.s The record reflects only the terms of theCompany's offer toPowner (byletter dated June 13 requesting he report for work within the 5 days preced-ing June 27); I presume the offers to Robert Donley,Encinas. Hawks, Pear-son, Rodes,and Shugert were identical, but will leave to the enforcementprocedures of the Regional Office to fix the dates in question as to these six.THE REMEDYHaving found that the Company engaged in an unfairlabor practice in violation of Section 8(a)(1) of the Act, Ishall recommend that the Company be directed to ceaseand desist therefrom and to take affirmative action de-signed to effectuate the purposes of the Act.It shall be recommended that the Company be orderedto cease and desist from discharging its employees for en-gaging in protected concerted activities,including the with-holding of their services until they receive payment ofpromised wages from the Company.It shall also be recommended that the Company be di-rected to offer to Clark, Carpenter, and Lanman immedi-ate and full reinstatement to their former jobs or, if theirformer jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniority rights and otherrights and privileges,and to make them whole for any wagelosses they may have suffered by payment to them of thesums of money they would have earned from April 7 to thedate they are reinstated,less any net earningsthey mayhave received in the period. Their lost wages shall be com-puted in accordance with the formula prescribed inF.W.Woolworth Company,90 NLRB 289 (1950), with interest at6 percent per annum,computed in accordance with theformula prescribed inIsis Plumbing and Heating Co.,138NLRB 716 (1962).It shallbe recommended that the Company be directedto pay backpay to Robert Donley, Encinas, Hawks, Pear-son, Powner, Rodes, and Shugert from April 7 to the datethe Company offered each of those men reinstatement totheir former jobs,less any net earningstheymay have re-ceived in the period. Their lost wages shall be computed inaccordance with the formula set forth heretofore with in-terest at 6 percent, also computed in accordance with theformula set forth heretofore.Upon the basis of the foregoing findings of fact, conclu-sions of law,and the entire record, and pursuant to Section10(c) of the Act, I recommend the issuance of the follow-ing:ORDERSEvergreen Helicopters, Inc., its officers,agents,succes-sors, and assigns, shall:1.Cease and desist from discharging or otherwise dis-ciplining its employees for engaging in concerted activitiesprotected under the Act, including, but not limited to,withholding their services from the Company until they arepaid promised wages.2.Take the following affirmative action designed to ef-fectuate the purposesof the Act:(a)Offer Carpenter, Clark, and Lanman immediate andfull reinstatement to their former jobs or substantiallyequivalent jobs if their former jobs no longer exist, without9In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes. EVERGREEN HELICOPTERS, INC.321prejudice to their seniority and other rights and privileges,and make them whole in the manner set forth in the "Rem-edy" section of this decision.(b)Make Robert Donley, Encinas, Hawks, Pearson,Powner,Rodes,and Shugert whole in the manner set forthin the "Remedy" section of this decision.(c)Preserve and, upon request, make available to theNational Labor Relations Board agents,for examinationand copying, all records necessary for the determination ofthe amount of backpay and other payments and obliga-tions due under this Order.(d) Post at itspremisescopies of the enclosed noticemarked "Appendix." 10 Copies of said notice, furnished tothe Company by the Regional Director of Region 19, shallbe signed by an authorized representative of the Companyand posted immediately upon receipt thereof, and shall bemaintained for at least 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, de-faced, or covered by any othermaterial.The Regional Director for Region 19 shall be notified, inwriting,within 20 days from the date of this Order, whatsteps the Company has taken to comply herewith.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the NationalLaborRelations Board"shall read "Posted Pursuantto a Judgment of the UnitedStates Court of AppealsEnforcing an Order ofthe NationalLaborRelations Board."